DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed April 28, 2022 have been fully considered but they are not fully persuasive.
Examiner notes Applicant’s claims have overcome the 101 rejection.
Per the 103 Argument: Regarding the ‘sampled acceleration signal’ limitation. Applicant’s specification provides no detail regarding how an ‘acceleration signal’ differs from that of a ‘sampled acceleration signal’, in fact Applicant’s specification does not even use the term ‘sampled acceleration signal’. So the processing circuitry obtaining the acceleration signal from the accelerometer could be interpreted to be a ‘sampled acceleration signal’. Further in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the exact meaning of 'based on a sampling frequency') are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It would appear Applicant intends for some specific meaning for ‘based on a sampling frequency’ related to a ‘sampled acceleration signal’ and not segmentation which is not readily apparent in Applicant’s claims or specification.
Response to Amendment
Claim Objections
Claims 3 and 6 are objected to because of the following informalities:
In claim 3: ‘wherein the extracted feature set comprises feature categories:’ should read ‘‘wherein the extracted feature set comprises at least one of the following feature categories:’
In claim 3: ‘acceleration signal, at least’ should read ‘acceleration signal; and wherein at least’
In claim 6: ‘wherein further comprising’ should just read ‘further comprising’
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites ‘sampling, by the processing circuitry of the gait detection sensor, the acceleration signal to obtain a sampled acceleration signal based on a sampling frequency’ then later recites ‘segmenting, by the processing circuitry of the gait detection sensor, the sampled acceleration signal into a given number of windows of a given duration to obtain a segmented acceleration signal’. But per Applicant’s specification the only time a ‘sampling frequency’ is used is during the segmentation step (See Page 7, Lines 7-21, the Segmentation section of Applicant’s specification). Thus there appears to be no support for ‘sampling, by the processing circuitry of the gait detection sensor, the acceleration signal to obtain a sampled acceleration signal based on a sampling frequency’ as it would appear the sampling frequency is only used in the segmentation step.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites ‘sampling, by the processing circuitry of the gait detection sensor, the acceleration signal to obtain a sampled acceleration signal based on a sampling frequency’ then later recites ‘segmenting, by the processing circuitry of the gait detection sensor, the sampled acceleration signal into a given number of windows of a given duration to obtain a segmented acceleration signal’. But per Applicant’s specification the only time a ‘sampling frequency’ is used is during the segmentation step (See Page 7, Lines 7-21, the Segmentation section of Applicant’s specification). Thus it is unclear how the ‘sampling frequency’ is meant to be used in light of Applicant’s specification and claims given that the specification only uses a ‘sampling frequency’ with regards to the segmentation step but Applicant’s claims appear to use it during a sampling step.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser et al. (US 2013/0218053) in view of Richardson (The Sliding Window Discrete Fourier Transform) and King (‘A Survey of Smartwatches in Remote Health Monitoring’).
Regarding claim 1, Kaiser teaches a method of detecting gaits of an individual by using a gait detection sensor worn by the individual (Figure 9, Subject wears [Personal Activity Monitor] 910; Paragraph 0109), the sensor comprising an accelerometer (Paragraph 0009) and processing circuitry (Paragraph 0110), the method comprising: 
obtaining, by the accelerometer of the gait detection sensor, an acceleration signal representing one or more sensor acceleration values (Paragraph 0009); 
sampling, by the processing circuitry of the gait detection sensor, the acceleration signal to obtain a sampled acceleration signal, based on a sampling frequency (Paragraph 0017; any sampling of data would inherently have a sampling frequency and further the transfer of data from the accelerometer to the processing circuity would be considered the sampled acceleration signal);
extracting, by the processing circuitry of the gait detection sensor, a feature set from the segmented acceleration signal, the feature set characterising the acceleration signal (Figure 2, Feature extraction 210; Paragraphs 0024-0026); 
determining, by the processing circuitry of the gait detection sensor, a probability value, using a trained probability estimator using the extracted feature set, for a respective window, n, where n is a positive integer greater than zero, the probability value giving an estimated probability value of gait occurrence for the individual during the respective window (Paragraphs 0058-0063); 
modifying, by the processing circuitry of the gait detection sensor, the estimated probability value by using a histogram of previously detected gait durations to obtain a modified probability value (Figure 3; Paragraphs 0061-0063); and 
determining, by the processing circuitry of the gait detection sensor, based on the modified probability value, and by using a determination threshold whether or not the respective window represents gait occurrence (Figure 10, PAM Subject State Classification 1050; Figures 11A-B, Classification State; Paragraphs 0015, 0040, and 0063);
Kaiser suggests, but does not explicitly teach the processing circuitry segmenting the sampled acceleration signal into a given number of windows of a given duration to obtain a segmented acceleration signal. Kaiser teaches “in some embodiments, the server is configured to use a Fourier transform in processing data provided by the measurement device in a time domain to extract frequency spectral components,” (Paragraph 0018). Different kinds of Fourier Transforms may be used, and it would be obvious to use a Sliding Window Discrete Fourier Transform (SWDFT) because “the SWDFT takes an ordered sequence of smaller [Discrete Fourier Transform]s on contiguous subsets of a signal. The SWDFT is a fundamental tool in time-frequency analysis, and is used in a variety of applications, such as spectrogram estimation, image enhancement, neural networks, and more,” (Richardson, Abstract). 
Kaiser in view of Richardson fails to teach a wristwatch comprising the gait detection sensor. However, King teaches a wristwatch comprising the gait detection sensor (Page 2, First Paragraph) and displaying the gait occurrence or non-gait occurrence on the wristwatch (Page 11, Second Full Paragraph; through the use of the LC screen to provide feedback which would come from the data analysis of Kaiser in view of Richardson). It would have been obvious to someone of ordinary skill in the art before the effective filing date to have modified Kaiser to incorporate the teachings of King to provide a wristwatch comprising the gait detection sensor because of “the ability to wear smartwatches to collect continuous sensing data such as heart rate and activity,” (King, Page 2, Last Paragraph). 
Regarding claim 2, Kaiser teaches wherein the probability estimator comprises a Bayes estimator (Paragraphs 0058-0063).
Regarding claim 3, Kaiser teaches wherein the extracted feature set comprises feature categories: intensity of the acceleration signal, periodicity of the acceleration signal, posture of the individual at a sensor location (Paragraph 0085), and noisiness of the acceleration signal, at least one of the feature categories comprising one or more biomechanical features (Paragraph 0085).
Regarding claim 4, Kaiser teaches wherein the one or more biomechanical features comprise at least one of the following features: intensity of acceleration norm (Paragraph 0085), mean of acceleration norm, maximum peak of normalised autocorrelation function of acceleration norm, peak-to-peak value of normalised autocorrelation function of acceleration norm, maximum peak of spectrum of acceleration norm, sharpness of maximum peak of spectrum of acceleration norm, step frequency of gait, posture of the individual at a sensor location, ratio of energy of high to low frequencies of acceleration norm, zero crossing rate of mean-removed acceleration norm, spectral edge frequency of acceleration norm, randomness score of acceleration norm, and kurtosis of acceleration norm.
Regarding claim 5, Kaiser teaches wherein the segmented acceleration signal comprises three substantially orthogonal acceleration components (Ax[n], Ay[n], Az[n) (Figure 8A-C; Paragraph 0009).
Regarding claim 6, Kaiser teaches wherein further comprising training the probability estimator by using a training data set prior to determining the estimated probability value (Figure 2; Paragraphs 0024-0026 and 0062).
Regarding claim 12, Kaiser teaches wherein the accelerometer is worn on a wrist of the individual (Paragraph 0065). 
Regarding claim 13, Kaiser teaches wherein the determination is made based on the acceleration signal from a single accelerometer only (Figure 9, element 910; Paragraph 0017).
Regarding claim 14, Kaiser teaches a gait detection sensor for detecting gaits of an individual worn by the individual (Figure 9, Subject wears [Personal Activity Monitor] 910; Paragraph 0109), the gait detection sensor comprising:
an accelerometer (Paragraph 0009) configured to obtain an acceleration signal representing one or more sensor acceleration values (Paragraph 0009); and
processing circuitry (Paragraph 0110) configured to:
sample the acceleration signal to obtain a sampled acceleration signal based on a sampling frequency (Paragraph 0017; any sampling of data would inherently have a sampling frequency and further the transfer of data from the accelerometer to the processing circuity would be considered the sampled acceleration signal); 
extract a feature set from the segmented acceleration signal, the feature set characterising the acceleration signal (Figure 2, Feature extraction 210; Paragraphs 0024-0026); 
detect a probability value, by using a trained probability estimator using the extracted feature set, for a respective window, n, where n is a positive integer greater than zero, the probability value giving an estimated probability value of gait occurrence for the individual during the respective window (Paragraphs 0058-0063); 
modify the estimated probability value by using a histogram of previously detected gait durations to obtain a modified probability value (Figure 3; Paragraphs 0061-0063); and 
detect, based on the modified probability value, and by using a determination threshold whether or not the respective window represents gait occurrence (Figure 10, PAM Subject State Classification 1050; Figures 11A-B, Classification State; Paragraphs 0015, 0040, and 0063).
	Kaiser suggests but does not explicitly teach segment the sampled acceleration signal into a given number of windows of a given duration to obtain a segmented acceleration signal. Kaiser teaches “in some embodiments, the server is configured to use a Fourier transform in processing data provided by the measurement device in a time domain to extract frequency spectral components,” (Paragraph 0018). Different kinds of Fourier Transforms may be used, and it would be obvious to use a Sliding Window Discrete Fourier Transform (SWDFT) because “the SWDFT takes an ordered sequence of smaller [Discrete Fourier Transform]s on contiguous subsets of a signal. The SWDFT is a fundamental tool in time-frequency analysis, and is used in a variety of applications, such as spectrogram estimation, image enhancement, neural networks, and more,” (Richardson, Abstract).
Kaiser in view of Richardson fails to teach a wristwatch comprising the gait detection sensor. However, King teaches a wristwatch comprising the gait detection sensor (Page 2, First Paragraph) and the gait occurrence or non-gait occurrence being displayed on the wristwatch (Page 11, Second Full Paragraph; through the use of the LC screen to provide feedback which would come from the data analysis of Kaiser in view of Richardson). It would have been obvious to someone of ordinary skill in the art before the effective filing date to have modified Kaiser to incorporate the teachings of King to provide a wristwatch comprising the gait detection sensor because of “the ability to wear smartwatches to collect continuous sensing data such as heart rate and activity,” (King, Page 2, Last Paragraph). 
Allowable Subject Matter
Claims 7-11 and 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Prior art found to be similar to claims 7-11 and 16-18 is Pham et al. (An anomaly detection technique in wearable wireless monitoring systems for studies of gait freezing in parkinson’s disease; Cited by Applicant).
Pham teaches a gait freeze detection method that uses both inputs of movement scores of the acceleration indicator (SAC), similar to the claimed probability value of gait occurrence for the individual during the respective window (PBaynes[n), as well as a coherence value (Sspeco) indicating correlation between previous and current data segments, similar to the claimed probability with a range smaller than 1 of having the same gate activity in window n as in the previous window n-1 (P̃q[n]-q[n-1]d[n-1) (Pham; II. Methods, B. Anomaly Scores; Figure 1). While Pham uses similar input data and a similar logic flow of conditional variable values based on the sensor and previous data, Pham only output a binary response of whether freeze of gait (FoG) is detected or not (Figure 1, Store FoG events, “No FoG detected”). In contrast, the claimed invention used the two inputs to output a specific probability value of gait occurring, reflecting the confidence of the method in the generated determination. Therefore, Pham is found not to read on claims 7-11 and 16-18. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791